Per. Curiam.
It is immaterial whether the policy be regarded as valued or open, because the amount to be recovered will be the same. It would seem, however, to be an open one; for it will scarce be thought,' that had the outward freight been earned and paid, as it might have been by the terms of the charter-party, it could have been demanded of-the defendant. Yet there was but a single voyage- for purposes of insurance. It is described as such even in the charter-party, and the freight for it is specified in a gross sum. That part of this sum was to be advanced on performing part of the voyage, may have modified the law of the contract as to earning and payment of it; but it cannot be suffered to divide its very essence, when no division was intended. No part of the freight was earned; and the plaintiffs are entitled to judgment for the sum covenanted to be paid.
Judgment accordingly.